Ellison, J.
— Defendant was convicted in' the mayor’s court and afterwards, on appeal, in the circuit court, of having violated the following ordinance of the city of Cameron: “Section 3. Every person who shall keep any house, building, shed, shelter, booth or other premises, or any room or appartment in any such premises, within the city of Cameron, for the purpose of selling, bartering, giving away or drinking intoxicating liquors therein, or being in possession or control of any such premises within said city, shall permit intoxicating liquors to be therein sold, bartered, given away or drunk; or permit said premises to be used for the drinking of intoxicating liquors therein, or shall sell, barter, give away, or otherwise distribute intoxicating liquors in any such premises, or upon any street or alley or other public place within said city, shall on conviction thereof be fined- in a sum not exceeding one hundred dollars; provided that the keeping of dram-shops and the sale of intoxicating liquors by druggists and pharmacists under and within the provisions of the statutes of the state, shall not be deemed a violation of the foregoing section of this ordinance.” The offense charged was that he kept a room in the city of Cameron for the purpose of selling, bartering or giving away intoxicating liquors and that he sold to the complainant whiskey and beer.
Cameron is a city of the fourth class and by section 1889, Revised Statutes, 1889, has “power by *316ordinance to prevent and remove nuisances, to prevent, restrain, and suppress bawdy houses, gambling houses and other disorderly houses within the limits of said city or any commons thereto attached; to restrain and prohibit gambling; to provide for licensing and regulating dramshops and tippling houses, public shows, circuses, theatrical and other amusements, to the distance of one mile from the corporate limits of said city; to tax merchants, peddlers, and regulate the sale of liquors under merchants’ license or otherwise, within the limits in this section prescribed; * * * and to pass such other ordinances for the regulation and police of said city, and commons thereto appertaining, as they shall deem necessary; and to pass such ordinances, not inconsistent with this article, as may be expedient in maintaining the peace and good government, health and 'welfare of the city.” It was admitted that Cameron had, prior to this prosecution, adopted the local option law.
Defendant’s contention is that the city had no power to prohibit dramshops or tippling houses since the charter power is confined to regulating and licensing such places. Conceding that the language of the charter in the respect here considered, is not sufficient to empower the city to prohibit a dramshop or tippling house, we find that no attempt has been made by the ordinance in question to prohibit them, and defendant’s contentions being based on this ground must fail. The ordinance in question, in effect, enacts that no place for the barter or sale of intoxicating liquors shall be kept or liquors sold in such place except by those authorized' by the statutes of the state so to keep such place or sell such liquors. In the latter case there is no attempt at prohibition. The law making power of the city recognizing that, unlicensed places for the keeping and sale of intoxicating *317liquors are places of disorder can very well determine to prohibit them. But prohibiting the unlicensed sale of liquors is an altogether different question from prohibiting such sales altogether. If there - is any prohibition in the city of Cameron it is the result of the state local option law and not that of the ordinances of the city.
We have no disposition to controvert many of the propositions advanced by counsel for defendant, but we are of the opinion that they can not be fairly applied to this case. The judgment of conviction will be affirmed.
All concur.